Order filed August 29, 2013




                                        In The

                       Fourteenth Court of Appeals
                                     ____________

                                NO. 14-13-00548-CV
                                     ____________

  AIMS STORES, LLC AND MOHAMMED ADDUL KADER, Appellants

                                           V.

                     ALEXANDER OIL COMPANY, Appellee


                     On Appeal from the County Court at Law
                           Washington County, Texas
                         Trial Court Cause No. 2011-043

                                      ORDER

         The notice of appeal in this case was filed June 24, 2013. The clerk’s record
was filed July 17, 2013. To date, the filing fee of $175.00 has not been paid. No
evidence that appellant Mohammed Addul Kader has established indigence has
been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following
order.
      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
clerk of this court on or before September 16, 2013. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM